DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maki (US 5,232,398).

Regarding Claim 1, Maki discloses 
a coin lift for transporting coins and/or coin-like objects (M), as illustrated in figure 1, the coin lift comprising:
an endless conveyor loop, i.e., belt (13), for transporting coins (M) and/or coin-like objects from a first position, i.e., feed opening (3C), as mentioned at col. 3, lines 39-42, to a second position higher than the first position, i.e., anywhere along belt (13), which is higher than the feed opening (3C), wherein the conveyor loop (13) extends in an ascending direction in a first section, i.e., bounded by elements (22, 25), and in a descending direction in a second section, i.e., bounded by elements (23, 24), noting that the return section of the belt is decending,
a drive, i.e., electric motor (2) and rollers (18, 30), for selectively driving said conveyor loop (13) in a rotary motion, and a press-on element, i.e., guide (16), free roller (20) and spring (21), as illustrated in figure 1 and as mentioned at col. 5, lines 7-12, i.e., “between the upper and lower rollers 18 and 19, there are provided a plurality of free rollers 20 so as to urge the endless belt 13 towards the guide member 16” and “[e]ach free roller 20 is movable in a direction of the thickness of the transported medal M and is urged by mans of a spring 21 toward the guide member 16”,  for pressing the coins and/or coin-like objects (M) transported by the conveyor loop (13) onto the conveyor loop (13), as illustrated in figures 8-10, wherein the conveyor loop (13) in the first section (22, 25), extends in a vertically ascending direction and in the second section, (23, 24), extends in a vertically descending direction, as illustrated in figures 1 and 8-10.  See annotated figure 1, as follows.

    PNG
    media_image1.png
    788
    775
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    810
    791
    media_image2.png
    Greyscale

Regarding Claim 3, Maki discloses wherein the press-on element (16, 20, 21) extends substantially along the first section (23, 25) of the conveyor loop (13),
Regarding Claim 4, Maki discloses wherein the press-on element (16, 20, 21) along the conveyor loop (13) can assume different distances from the conveyor loop in a direction perpendicular to the conveyor loop (13), as mentioned at col. 5, 
Regarding Claim 6, Maki discloses wherein the coin lift further comprises a housing (B) comprising a replaceable first housing portion (22, 25) in which the first section, i.e., that area bounded by first housing portion (22, 25), and the second section, i.e., that area bounded by second housing portion (23, 24), of the conveyor loop (13) extend substantially side by side, as illustrated in figure 1, for example, noting the ascending and descending portions are housed in a structure, i.e., first housing portion (22, 25) and second portion (23, 24), that is removable.  See annotated figure 1, above.
Regarding Claim 8, Maki discloses wherein the conveyor loop (13) extends in a third section, i.e., the portion of the belt that extends around roller/pulley (19) and the area bounded by housing portions (22, 23, 24, 25), from the descending direction of the second section, i.e., that area bounded by second housing portion (23, 24), to the ascending direction of the first section, i.e., that area bounded by first housing portion (22, 25) and the second housing portion (23, 24), and in a fourth section, i.e,, that portion that extends around roller/pulley (18) and that is bounded by third housing portion (5), from the ascending direction of the first section, i.e., that area bounded by first housing portion (22, 25), to the descending direction of the second section, i.e., that area bounded by second housing portion (23,24).
wherein the housing (B) further comprises a second housing portion (23, 24) and a third housing portion (5), wherein the third section, i.e., the portion of the belt that extends around roller/pulley (19) and the area bounded by housing portions (22, 23, 24, 25),  of the conveyor loop (13) extends in the second housing portion (23, 24), and the fourth section, i.e., the belt that extends around roller/pulley (18), of the conveyor loop (13) extends in the third housing portion (5).  
Regarding Claim 10, Maki discloses wherein the first housing portion (22, 25) separably connects the second housing portion (23, 24) with the third housing portion (5), noting that, starting with the first housing portion and moving counter-clockwise, the first housing portion is connected to the third housing portion which is then connected to the second housing portion.
Regarding Claim 11, Maki discloses wherein the conveyor loop (13) in the third section (18) or the fourth section (19) is driven by the drive (2, 30).

Claim(s) 1, 3, 4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al (US 2012/0122385 A1).

Regarding Claim 1, Watson discloses a coin lift, i.e., conveyor (2), for transporting coins and/or coin-like objects (10a-10f), as illustrated in figure 1a, the coin lift (2) comprising:
an endless conveyor loop, i.e., conveyor (2), for transporting coins (M) and/or coin-like objects from a first position, i.e., coin inlet (9), as mentioned at paragraph 3, to a second position higher than the first position, i.e., anywhere along conveyor (2), wherein the conveyor loop (2) extends in an ascending direction in a first section (5) and in a descending direction in a second section (8), as mentioned at paragraph 61,
a drive, i.e., electric motor (11), as mentioned at paragraph 64 and as illustrated in figure 1a, for selectively driving said conveyor loop (2) in a rotary motion, and a press-on element, i.e., resilient means/leaf spring/elastic belt (3a, 21) for pressing the coins and/or coin-like objects (10a-10f) transported by the conveyor loop (2) onto the conveyor loop (2), as illustrated in figures 1a and 1b and as mentioned at paragraph 67, i.e., “[i]n order to prevent the coins 10 from falling from their receptacles on the conveyor segments 3 in the ascending 5 and overarching 7 portions of the conveyor 2, a guide plate 21 illustrated in dotted outline is provided on the underside of the conveyor 2 in at least part of the overarching portion 7, and on the inside of the conveyor 2 in at least part of the ascending portion 5”, as mentioned at paragraph 68, i.e., “the apparatus may comprise a resilient member such as an elastic or sprung member which is configured to urge the conveyor 2 and the guide 21 together…as the conveyor 2 moves between the ascending and overarching portions 5,7”, and as mentioned at paragraphs 69-73, 
wherein the conveyor loop (2) in the first section (5) extends in a vertically ascending direction and in the second section (8) extends in a vertically descending direction, as illustrated in figures 1a and 1b.
Regarding Claim 3, Watson discloses wherein the press-on element (3a, 21) extends substantially along the first section (5) of the conveyor loop (2), as illustrated in figure 1a and as mentioned at paragraphs 67 and 68, for example.
Regarding Claim 4, Watson discloses wherein the press-on element (3a, 21) along the conveyor loop (2) can assume different distances from the conveyor loop in a direction perpendicular to the conveyor loop (2), noting the press-on elements (3a, 21) flex as these elements are described as being “resilient” in paragraph 69, first line, for example, and in paragraph 71, second sentence, i.e., “the guide 21 may comprise a resilient member 3a  which is configured to urge the guide 21 towards and against the conveyor 2”, noting also the fact that any element comprising solid material will flex and move under forces it is subjected to.
Regarding Claim 6, Watson discloses wherein the coin lift (2) further comprises a housing (1), as illustrated in figure 1A and as mentioned at paragraph 61, first sentence, comprising a replaceable first housing portion, as illustrated in figures 2 and 7B, in which the first section (5) and the second section (8) of the conveyor loop (2) extend substantially side by side, as illustrated in figure 1a, for example, noting the ascending (5) and descending portions (8) are housed in a section that is removable, as illustrated in annotated figures 1A, 2 and 7B.  Compare figure 2 showing the complete housing with figure 7 which shows first, second and third 
    PNG
    media_image3.png
    793
    767
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    838
    779
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    693
    808
    media_image5.png
    Greyscale

Regarding Claim 6, note also that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See Nerwin v. Erlichman, 168 USPQ 177, 179.  
Regarding Claim 7, Watson discloses wherein the conveyor loop (2) is formed from a plurality of articulated segments (3), as illustrated in figures 1a and 1b, which are separably connected to one another, as mentioned at paragraph 61, second sentence, for example.
wherein the conveyor loop (2) extends in a third section (4) from the descending direction of the second section (8) to the ascending direction of the first section (5), i.e., that portion of the belt that extends in direction A, in the lower portion as illustrated in figure 1a, and in a fourth section (7) from the ascending direction of the first section (5) to the descending direction of the second section (8).
Regarding Claim 9, Watson discloses wherein the housing further comprises a second housing portion and a third housing portion, as illustrated in annotated figures 1A, 2 and 7B, wherein the third section (4) of the conveyor loop (2) extends in the second housing portion, noting that the third section (4) is disposed across the second housing portion,  and the fourth section (7) of the conveyor loop (2) extends in the third housing portion, noting that the fourth section (7) extends across the third housing portion.  
Regarding Claim 10, Watson discloses wherein the first housing portion separably connects the second housing portion with the third housing portion, as illustrated in annotated figures 2 and 7B, noting that the first housing portion traverses across both the second housing portion and the third housing portion.
Regarding Claim 11, Watson discloses, wherein the conveyor loop (2) in the third section or the fourth section is driven by the drive (11).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki (US 5,232,398) in view of Aisenbrey (US 2004/0211653 A1).

Regarding Claim 5, Maki teaches the system as described above.

Regarding Claim 5, Maki does not expressly teach wherein the coin lift further comprises a device for dissipating an electrostatic charge of the coins and/or coin-like objects.
Regarding Claim 5, Maki does not expressly teach, but Aisenbrey teaches a conveyor system (10) with a belt (12), as illustrated in figures la and 1b, having a device for dissipating an electrostatic charge of or from coins or other coin like objects transported as well as from other sources of such a charge, as mentioned at paragraph 40, i.e, “the belt 12, and any other conveyance item 16 and 18 in the apparatus 10, can be grounded to provided electrostatic discharge protection.”
Regarding Claim 5, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an electrostatic discharge/dissipating device as taught by Aisenbrey, in Maki’s coin lift for the purpose of preventing damage due to static electricity of control devices of the apparatus the coin lift is used in as well as to prevent the coins from sticking to the belt with so much force as to impede their transport by the belt.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki (US 5,232,398) in view of Beilis (US 4,535,794).

Regarding Claim 7, Maki does not expressly teach wherein the conveyor loop is formed from a plurality of articulated segments which are separably connected to one another.
Regarding Claim 7, Maki does not expressly teach, but Beilis teaches wherein the conveyor loop (1) is formed from a plurality of articulated segments (2), as illustrated in figures 1 and 2, which are separably connected to one another, and as mentioned at col. 2, lines 14-16, which states that “[t]he conveyor may take any convenient form such as a belt but a plurality of hingedly connected segments is preferred”.
Note that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding Claim 7, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have substituted a conveyor loop/chain made of a plurality of connected/articulated segments/links, as taught by Beilis, for Maki’s integral single piece belt in Maki’s coin lift for the purpose of enabling replacement of worn or damaged portions of the conveyor transporting element while maintaining other unworn portions. Note also that both are options well known to an ordinarily skilled artisan for performing conveyor transportation.
(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki (US 5,232,398) in view of Yamagishi (US 2004/0149540 A1).
Regarding Claim 12, Maki teaches the system as described above.
Regarding Claim 12, Maki does not expressly teach wherein the conveyor loop comprises lips through which a groove extends along the conveyor loop, and that a crest or web of the press-on element is insertable into the groove.
Regarding Claim 12, Maki does not expressly teach, but Yamagishi teaches
wherein the conveyor loop (11) comprises lips (23, 25) through which a groove extends along the conveyor loop (11), and that a crest or web (27, 29, 41,45) of the press-on element (13, 31) is insertable into the groove (23, 25), as illustrated in figures 2 and 3, for example.
Regarding Claim 12, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a press-on element/device with crests or webs, as taught by Yamagishi, in Maki’s coin lift for the purpose of ensuring the coins are well secured against the driving surface of the belt as well as the other opposing surfaces. Note also that it would have been obvious to have imaged coins for determining their authenticity as they travel along Maki’s coin lift, for example.

(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al (US 2012/0122385 A1) in view of Aisenbrey (US 2004/0211653 A1).

Regarding Claim 5, Watson teaches the system as described above.

Regarding Claim 5, Watson does not expressly teach wherein the coin lift further comprises a device for dissipating an electrostatic charge of the coins and/or coin-like objects.
Regarding Claim 5, Watson does not expressly teach, but Aisenbrey teaches a conveyor system (10) with a belt (12), as illustrated in figures 1a and 1b, comprising a device for dissipating an electrostatic charge of or from coins or other objects transported as well as from other sources of such a charge, as mentioned at paragraph 40, i.e, “the belt 12, and any other conveyance item 16 and 18 in the apparatus 10, can be grounded to provided electrostatic discharge protection.”
Regarding Claim 5, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a device for dissipating an electrostatic charge as taught by Aisenbrey, in Watson’s coin lift for the purpose of preventing damage due to static electricity of control devices of the apparatus the coin lift is used in as well as to prevent the coins from sticking to the belt with too much force so as to impede their transport by the belt.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al (US 2012/0122385 A1) in view of Yamagishi (US 2004/0149540 A1).

Regarding Claim 12, Watson teaches the system as described above.

Regarding Claim 12, Watson does not expressly teach wherein the conveyor loop comprises lips through which a groove extends along the conveyor loop, and that a crest or web of the press-on element is insertable into the groove.
Regarding Claim 12, Watson does not expressly teach, but Yamagishi teaches wherein the conveyor loop (11) comprises lips (23, 25) through which a groove extends along the conveyor loop (11), noting the area between lips (23, 25) in figure 2, for example, and that a crest or web (27, 29, 41, 45), as illustrated in figures 3 and 5, of the press-on element (13, 31) is insertable into the groove (23, 25), as illustrated in figures 2 and 3, for example.
Regarding Claim 12, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a press-on element with crests or webs, as taught by Yamagishi, in Watson’s coin lift for the purpose of ensuring the coins are well secured against the driving surface of the belt as well as the other opposing surfaces.  Note also that it would have been obvious to have imaged coins for determining their authenticity as they travel along Watson’s coin lift, for example.
Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive.  

Applicant asserts that Maki does not teach the limitations “wherein the conveyor loop in the first section extends in a vertically ascending direction and in the second section extends in a vertically descending direction” as recited in Independent Claim 1. 

In response, it is noted that Maki discloses wherein the conveyor loop (13) in the first section (22, 25), extends in a vertically ascending direction and in the second section, (23, 24), extends in a vertically descending direction, as illustrated in figures 1 and 8-10.   See again figure 1 of Maki.  

Independent Claim 1 recites “a press-on element for pressing the coins and/or coin-like objects transported by the conveyor loop onto the conveyor loop”.  
Maki teaches a pressing member (16, 20, 21) as mentioned at col. 5, lines 7-12.  As can be seen in figure 1, the pressing members press the coins (M) via pressing the belt/conveyor loop (13) against the guide/wall/housing element (22).  

Concerning Claims 9 and 10, in the non-final rejection mailed 6/26/20, these claims were objected to as being impermissible and improper multiple dependent claims which should refer to other claims in the alternative only.  Claim 9 referred to “the coin lift according to claims 6 and 8”.  See again MPEP section 608.01(n).  This section specifically mentions the case ‘A machine according to claims 3 and 4, further comprising---’ being an example of an improper multiple dependent claim.  MPEP  
Note also that Claims 9 and 10 read on Maki under section 102.  

Therefore, since Maki discloses Applicant’s claimed apparatus as described in Claims 1 and 3-12, the rejection over Maki is maintained.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Blythin ‘478 and ‘729, Hough ‘408 and Abe ‘387 are cited as teaching further examples of coin lifts.

Albertoli ‘250 at figure 1, elements (21, 22, 23) and Bell ‘200 at figure 5, element (34), are cited as teaching further examples of a pressing element.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

January 15, 2021